Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a water center appliance comprising a top section including a sink basin; a water filter assembly; a water inlet connection; and an electricity connection; and a front hinged door configured to cover the water filter assembly when closed, and enable access to the water filter assembly when opened; and a bottom section, the bottom section including: a first sliding drawer; and a second sliding drawer, wherein the first sliding drawer and the second sliding drawer are shaped to accommodate one or more components of the top section.
The subject matter of the independent claim 10 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a water center appliance comprising a top section including a sink basin; a water filter assembly; a water inlet connection; and an electricity connection; and a front hinged door configured to cover the water filter assembly when closed, and enable access to the water filter assembly when opened; and a bottom section, the bottom section including storage shaped to accommodate one or more components of the top section.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mayer (US Patent Publication No. 2019/0010061) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a water center appliance comprising: a section, the section including: a sink basin; a water filter assembly; a water inlet connection; an electricity connection; and a display configured to indicate a usage of the water center appliance.
Le Duff (US Patent Publication No. 2011/0145988) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a water center appliance provided with a top section including a sink and a bottom section and further to provide a top section further including a front hinged door configured to enclose the space.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754